Order filed March 4, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00046-CV
                                    ____________

           FIVE STAR RECONSTRUCTORS, G.V. INC., Appellant

                                          V.

                      GRAYCO BUILDERS, LLC, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-72279


                                    ORDER

      On February 24, 2011, this court abated this appeal because Five Star
Reconstructors, GV, Inc. petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 11-
31130. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed January 15, 2014. The
parties failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM




                                          2